Case 2:19-cv-04776-DSF-PJW Document 24 Filed 09/09/19 Page 1 of 3 Page ID #:135




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




    MICHAEL GRECCO                      CV 19-4776 DSF (PJWx)
    PRODUCTIONS, INC.,
        Plaintiff,                      Order GRANTING IN PART
                                        and DENYING IN PART
                    v.                  Motion to Dismiss (Dkt. No. 17)

    ZIFF DAVIS, LLC,
         Defendant.



       Defendant Ziff Davis, LLC has moved to dismiss Plaintiff’s
    copyright claims on statute of limitations grounds and for failure
    to adequately plead willfulness and entitlement to statutory
    damages and attorney’s fees. The Court deems this matter
    appropriate for decision without oral argument. See Fed. R. Civ.
    P. 78; Local Rule 7-15. The hearing set for September 16, 2019 is
    removed from the Court’s calendar.

        The alleged infringement occurred in 2014. This case was filed
    in 2019, well beyond the three-year limitations period. Plaintiff
    asserts that the discovery rule applies. “[T]he general federal rule
    is that a limitations period begins to run when the plaintiff knows
    or has reason to know of the injury which is the basis of the
    action.” Mangum v. Action Collection Serv., Inc., 575 F.3d 935,
Case 2:19-cv-04776-DSF-PJW Document 24 Filed 09/09/19 Page 2 of 3 Page ID #:136




    940 (9th Cir. 2009) (internal quotation marks omitted). While
    Plaintiff has pleaded that it only discovered the infringement in
    2018, it does not plead any facts that would suggest that it had no
    reason to know of the infringement prior to that date. Without
    those facts, there are not sufficient facts in the complaint to allow
    it to survive the statute of limitations challenge.

       Willfulness is sufficiently pleaded. Plaintiff alleges that
    “Defendant knew that she [sic] did not possess any rights in the
    Images and that its use of the Images was unauthorized.” Compl.
    ¶ 26. Defendant argues that this is insufficient, basically because
    Defendant believes it is necessary to affirmatively allege that
    Defendant knew someone else owned a copyright in the image.
    This is unpersuasive. It is reasonable to infer that a sophisticated
    defendant would be aware that photos taken within the past 30
    years are subject to copyright protection.

       Plaintiff concedes that statutory damages and attorney’s fees
    are not available for the image first registered in 2017. As for the
    other image registered in 2003, the copyright registration is
    appropriately incorporated into the complaint and the allegations
    of the complaint, registration, and the allegedly infringing
    materials attached to the complaint are sufficient to plead
    entitlement to statutory damages and fees.

      The motion is GRANTED IN PART and DENIED IN PART
    with leave to amend consistent with this order. An amended
    complaint must be filed and served no later than September 30,
    2019. Failure to file by that date will waive the right to do so.
    The Court does not grant leave to add new defendants or new




                                      2
Case 2:19-cv-04776-DSF-PJW Document 24 Filed 09/09/19 Page 3 of 3 Page ID #:137




    claims. Leave to add defendants or claims must be sought by a
    separate, properly noticed motion. Defendant’s response will be
    due October 21, 2019.

       IT IS SO ORDERED.


    Date: September 9, 2019               ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      3
